department of the treasury internal_revenue_service washington d c cc intl uilc number release date internal_revenue_service national_office field_service_advice date date memorandum for from subject elizabeth g beck senior technician reviewer cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend uscorp fsc1 a date a date b date c date d date e year year year issues whether the service may assess additional tax voluntarily tendered by a foreign_sales_corporation fsc based on amended returns that indicated additional commission receipts by the fsc notwithstanding that the statute_of_limitations for assessment of the fsc under sec_6501 expired prior to the filing of the amended returns whether for the u s related supplier’s taxable years corresponding to the fsc years at issue in issue above the service may grant refunds of tax based on amended returns that showed additional deductions for fsc commission expenses where the statutes of limitations for assessment and refund were open with respect to the u s related_supplier when the amended returns were filed conclusions because the statute_of_limitations for assessment with respect to the fsc had already expired under sec_6501 when the amended returns were filed the service has no authority to assess additional tax indicated on the amended fsc returns because the service may not assess additional tax with respect to the fsc the redetermination with respect to the fsc and its related_supplier failed the condition_precedent in temp sec_1 a -1t e that it shall affect both the fsc and the related_supplier thus the service may not grant the u s related supplier’s refund claims based on additional fsc commission deductions reflected on the amended returns facts uscorp is a domestic_corporation during years uscorp exported merchandise through its wholly-owned subsidiary fsc1 a qualified foreign_sales_corporation within the meaning of sec_922 both uscorp and fsc1 file income_tax returns based on a calendar_year during the examinations of us corp and fsc1 for years fsc1 and the service timely executed form sec_872 extending the period of limitations for assessment for years with respect to fsc1 through date a in addition uscorp and the service timely executed form sec_872 extending the period of limitations for assessment with respect to uscorp through date b a date three years after date a on date c approximately six months after date a fsc1 filed amended forms 1120fsc for years claiming additional sales and additional commission income arising from a change in transfer_pricing methods the amended forms 1120fsc showed additional tax due in the amount of dollar_figurea and included the additional tax the statute_of_limitations for assessment with respect to fsc1 had expired on date a to date the service has not assessed the additional tax paid_by fsc1 approximately three months after date c on date d uscorp filed amended forms with respect to years claiming additional deductions for the fsc commissions reported on the amended forms 1120fsc filed by fsc1 the statute_of_limitations for refunds with respect to fsc1 expired on date e which is six months after date a law and analysis sec_6501 states the general_rule that the service must assess tax due within three years of the date of filing of the return sec_6501 provides that the service and the taxpayer may enter into written agreements extending the period of limitations for assessment provided that the agreement is executed before the end of the period of limitations specified by sec_6501 or the period as previously extended pursuant to sec_6501 sec_6501 provides that if the taxpayer makes an omission of more than from gross_income the service may assess tax within six years of the date of filing of the original return sec_6501 defines gross_income in the case of a trade_or_business as the total of the amounts received or accrued from the sale_of_goods and services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services sec_6511 provides that if the service and the taxpayer executed an agreement to extend the period for assessment form_872 consent to extend the time to assess tax the period for filing a claim_for_refund does not expire prior to six months after the expiration of the period during which assessment could be made pursuant to the agreement or any extension thereof under sec_6501 the rules governing redeterminations of fsc commissions for tax years beginning before date are contained in temp sec_1 a -1t e which states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added this regulation establishes as a condition_precedent to a taxpayer-initiated redetermination of fsc commissions that the statute_of_limitations for refunds under sec_6511 be open with respect to both the fsc and the related_supplier temp sec_1 a -1t e 110_tc_375 in addition the regulation requires that the redetermination shall affect both the fsc and the related_supplier that is the service must be able to assess additional tax due with respect to the taxpayer in this case the fsc which is in a deficiency position as a result of the redetermination when fsc1 filed amended forms 1120fsc on date c reporting additional tax the statute_of_limitations for refund purposes under sec_6511 was open because fsc1 and the service had executed agreements to extend the statute_of_limitations for assessment to date a the limitation period for refunds was open for six months after that date or until date e pursuant to sec_6511 the statute_of_limitations for assessment however had already expired the statutes of limitations for both assessment and refund were open with respect to uscorp as of date c pursuant to a valid form_872 executed by uscorp and the service the specific issue presented in this case is whether the redetermination by the fsc and the related_supplier satisfies the regulation’s additional requirement that it shall affect both the fsc and the u s related_supplier the statute_of_limitations for assessment as extended had already expired with respect to fsc1 prior to date c on date a thus the general three-year statute_of_limitations of sec_6501 as extended under sec_6501 barred assessment of additional tax with respect to fsc1 as of the date the amended forms 1120fsc were filed unless some other exception to the three-year statute_of_limitations is applicable the redetermination for fsc1 and uscorp fails the second requirement contained in the regulation that any redetermination shall affect both the fsc and the related_supplier because the redeterminations in this case are based in part on additional foreign_trading_gross_receipts and foreign_trade_income attributable to such receipts the six-year statute_of_limitations of sec_6501 is potentially applicable sec_923 sec_927 sec_6501 temp sec_1 923-1t a b -1t e however for none of years does the additional total income reported on the amended forms 1120fsc reach or even approach the threshold level of a omission of gross_income thus these redeterminations do not call for application of the six-year limitation period of sec_6501 moreover the tender of additional tax by fsc1 with the amended forms 1120fsc does not affect the service’s assessment authority under sec_6501 if a taxpayer voluntarily pays tax after the period of limitations for assessment has expired and the service has failed to make a timely assessment of that tax the taxpayer is entitled to a refund 914_f2d_499 4th cir cert_denied 500_us_905 38_tc_875 revrul_74_580 1974_2_cb_400 stated differently a taxpayer is entitled to refund of all overpayments of tax which sec_6401 defines as that part of the amount of the payment which is assessed or collected after the expiration of the period of limitations properly applicable thereto in this case the service may retain the additional tax tendered by fsc1 only so long as no claim_for_refund is made see i r m sec_403 the service may accept voluntary payments of tax after expiration of statute but may not assess with respect to such payments and must inform the taxpayer of his right to obtain a refund of these amounts if fsc1 files a refund claim the service must grant it the mitigation provisions of i r c which under certain circumstances may ameliorate the impact of the statute_of_limitations are also inapplicable because fsc1 elected to be a fsc pursuant to sec_922 it cannot be a member of the same consolidated_group as uscorp and therefore cannot be a related_taxpayer within the meaning of sec_1313 furthermore even if fsc1 were a related_taxpayer the conditions of sec_1312 are not satisfied where one corporation claims a deduction and its counterpart claims an increase in income with respect to the same item e g 67_f3d_838 9th cir capital_gain income in one year denial of claimed straddle losses in another year in summary when fsc1 filed amended forms 1120fsc for years reporting additional tax the statute_of_limitations for assessment had already expired and the service had no authority under sec_6501 to assess additional tax in this context the tender of additional tax by fsc1 constituted a non-assessable advance_payment of tax and the amounts tendered were therefore subject_to refund upon demand because the service had no authority to assess additional tax with respect to fsc1 for years the proposed redetermination fails the requirement in temp sec_1 a -1t e that it shall affect both fsc1 and us corp we recommend that the service inform fsc1 that it is entitled to refund of the additional tax tendered with the amended forms 1120fsc in addition we recommend that the service disallow the claims submitted by uscorp on amended forms for years for additional fsc commission deductions if you have any questions please call branch at _________________________________ elizabeth g beck senior technician reviewer branch associate chief_counsel international
